Case 8:17-cv-02223-DOC-KES Document 77 Filed 02/06/19 Page 1 of 3 Page ID #:758



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:17-cv-02223-DOC-KESx                                          Date: February 6, 2019

 Title: MISS GLOBAL ORGANIZATION, LLC, et al. v. MAK, et al.


 PRESENT:

               THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                   Jazmin Dorado                                    Not Present
                  Courtroom Clerk                                   Court Reporter

         ATTORNEYS PRESENT FOR                             ATTORNEYS PRESENT FOR
              PLAINTIFFS:                                      DEFENDANTS:
              None Present                                      None Present



   PROCEEDINGS (IN CHAMBERS):                           Order Directing Parties to Meet-and-
                                                       Confer re Defendants’ Motion to Compel
                                                        Discovery (Dkt. 74) and re Availability
                                                         for Telephonic Conference with the
                                                                  Magistrate Judge


         On February 4, 2019, Defendants filed a motion to compel Plaintiffs to provide written
 responses to interrogatories (“Rogs”), produce documents in response to requests for production
 (“RFPs”), and produce Van Pham, Miss Global Organization, LLC’s CEO, for deposition. (Dkt.
 74, the “Motion.”)

          The Motion raises several concerns. First, it is noticed for hearing on March 5, 2019, a
 date that was posted “closed” on the Court’s website prior to Defendants filing the motion.1 If
 the Court reschedules the hearing to the next available hearing date, i.e., March 12, 2019, then
 that is beyond the dispositive motion cutoff date of March 4, 2019. (Dkt. 72.)

        Second, the motion is not presented in the form of a joint stipulation as required by
 Central District Local Rule (“L.R.”) 37-2.1. Per L.R. 37-2.4:



        1
            https://www.cacd.uscourts.gov/honorable-karen-e-scott
Case 8:17-cv-02223-DOC-KES Document 77 Filed 02/06/19 Page 2 of 3 Page ID #:759
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. 8:17-cv-02223-DOC-KESx                                                Date: February 6, 2019
                                                                                                 Page 2

        The Court will not consider any discovery motion in the absence of a joint
        stipulation or a declaration from counsel for the moving party establishing that
        opposing counsel (a) failed to confer in a timely manner in accordance with L.R.
        37-1; (b) failed to provide the opposing party’s portion of the joint stipulation in a
        timely manner in accordance with L.R. 37-2.2; or (c) refused to sign and return
        the joint stipulation after the opposing party’s portion was added. If such
        declaration accompanies the motion, then L.R. 6-1, 7-9 and 7-10 apply.

 None of these situations are present in this case. Defense counsel argues that Defendants should
 be excused from the joint stipulation requirement because Plaintiffs failed to provide any written
 responses to the disputed discovery. Counsel reasons that since the written responses must be
 integrated verbatim in any joint stipulation under L.R. 37-2.1, Plaintiffs’ failure to respond
 rendered preparation of a joint stipulation impossible. (Dkt. 74 at 9.)

         It appears that the real reason Defendants did not prepare a joint stipulation is because
 that process requires a minimum of 38 days to complete. See L.R. 37-1, 37-2.2, 37-3. Discovery
 motions must be filed at least 5 days before the discovery cut off (Dkt. 47 at 3), and the
 discovery cutoff was January 31, 2019 (Dkt. 72), making the last day to file a discovery motion
 February 4, 2019. There are not 38 days between when the discovery at issue was served (i.e.,
 January 2, 2019) and February 4, 2019 – a calculation which does not account for any time for
 Plaintiffs to respond to the subject discovery.

          Third, the Motion concerns Rogs and RFPs that were served on January 2, 2019 with the
 instruction that Defendants should respond in 15 days pursuant to Judge Carter’s order dated
 December 21, 2018. (Dkt. 74 at 14, 23.) Neither of Judge Carter’s orders entered on that date
 reduce the time for responding to discovery from the normal 30 days to 15 days. (See Dkt. 72,
 73.) If Plaintiffs had 30 days to respond, then Defendants’ discovery served on January 2, 2019,
 would have had a due date after the January 31, 2019 discovery cutoff date. See Fed. R. Civ. P.
 33(b)(2), 34(b)(2) (providing that generally responses to Rogs and RFPs are due within 30 days,
 unless “a shorter or longer time” is “stipulated under Rule 29 or ordered by the court”); Fed. R.
 Civ. P. 29(b) (“a stipulation extending the time for any form of discovery must have court
 approval if it would interfere with the time set for completing discovery, for hearing a motion, or
 for trial”).

          While the Court acknowledges that Judge Carter advanced the discovery cutoff date from
 March 2019 to January 31, 2019 (compare Dkt. 47 and 72), he did so in conjunction with
 granting a preliminary injunction in favor of Plaintiffs (Dkt. 73). Judge Carter apparently
 reasoned that by advancing the trial date and related pretrial deadlines, the parties could get to a
 trial on the merits faster and arrive at a permanent solution to replace the preliminary injunction.
 Because the parties had already litigated a temporary restraining order and a preliminary
Case 8:17-cv-02223-DOC-KES Document 77 Filed 02/06/19 Page 3 of 3 Page ID #:760
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. 8:17-cv-02223-DOC-KESx                                              Date: February 6, 2019
                                                                                               Page 3

 injunction, and because defense counsel did not object to the expedited discovery cutoff at the
 preliminary injunction hearing, Judge Carter probably believed that the parties had substantially
 completed discovery. Since he had previously ordered that all discovery needed to be served 45
 days in advance of the cutoff date (Dkt. 47 at 3), and he set a cutoff date of January 31, 2019,
 i.e., a date less than 45 days after the December 21, 2018 order, he may not have expected the
 parties to serve any new discovery.

         Fourth, defense counsel does not attach any emails or other meet-and-confer
 communications in which Plaintiffs’ counsel disputed the validity of the Rogs, RFPs, or
 deposition request based on their timing. Instead, the exhibits to the Motion include an email
 dated January 25, 2019, in which Plaintiffs’ counsel confirms that he will provide “responses to
 [Defendants’] discovery requests today.” (Dkt. 74 at 38.) Plaintiffs’ counsel also offered Mr.
 Pham for deposition on Saturday, January 26, 2019, or agreed not to contest a request to extend
 the discovery cutoff date to allow Defendants to take Mr. Pham’s deposition after his return for
 international travel. (Id.)

        For all these reasons, it appears to the Court that it would be helpful to conduct a
 telephonic conference to discuss the present status of the discovery and any continuing efforts to
 meet and confer to resolve this dispute. Counsel shall meet and confer and email the Court’s
 CRD Jazmin Dorado at KES_Chambers@cacd.uscourts.gov with their mutual availability on
 February 7, 8, and 11.



                                                                     Initials of Deputy Clerk JD
